DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “causing the sharp edge of the thin, rigid substrate of claim 1 to vibrate.” There is insufficient antecedent basis for “the sharp edge” limitation in the claim. As such, the claim is indefinite.
Claim 18 recites, “causing the sharp edge of the thin, rigid substrate of claim 1 to vibrate.” It is unclear whether claim 18 is incorporating the apparatus of claim 1, or just the substrate of claim 1. Accordingly, the scope of the claim is unclear, and the claim is indefinite. 
The above rejected claims will be interpreted as best understood in light of the specification. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 13-14 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2016/0018361 A1 [Trimpin].

Regarding Claim 1:
Trimpin teaches an apparatus for ionizing a liquid sample (para 17), the apparatus comprising: 
(a) a thin, rigid substrate (para 29- pipet tip); and 
(b) a vibration generator (this is interpreted under 35 USC 112(f) to refer to the electromechanical transducer described in the specification. Trimpin para 29 describes piezolelectric production of vibration that anticipates such an electromechanical transducer.). 

Regarding Claim 2:
Trimpin teaches the apparatus of claim 1, wherein the thin, rigid substrate comprises glass, quartz, silicon, hard plastic, a ceramic material, metal, a composite material, fused silica, 

Regarding Claim 3:
Trimpin teaches the apparatus of claim 2, wherein the thin, rigid substrate comprises glass (para 29).

Regarding Claim 6:
Trimpin teaches the apparatus of claim 1, wherein the thin, rigid substrate comprises an irregular shape (para 29 -the pipet has an irregular shape in that it has a tip). 

Regarding Claim 7:
Trimpin teaches the apparatus of claim 6, wherein the irregular shape comprises a triangle or a capillary with a tapered tip (para 29- pipet tip. See e.g. Fig. 7 which demonstrates the shape of a pipet). 

Regarding Claim 13:
Trimpin teaches the apparatus of claim 1, wherein the vibration generator is an electromechanical transducer (para 29 – piezolelectric vibrator). 

Regarding Claim 14:
Trimpin .
Claims 1, 4, 8, 15-19 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2014/0070088 A1 [Otsuka].

Regarding Claim 1:
Otsuka teaches an apparatus for ionizing a liquid sample (abstract, Fig. 2), the apparatus comprising: 
(a) a thin, rigid substrate (Figs. 1 or 2 (3)); and 
(b) a vibration generator (this is interpreted under 35 USC 112(f) to refer to the electromechanical transducer described in the specification. Otsuka paras 39 and 58 explain that vibration unit (16, 27 -respectively) is an electromechanical transducer.).

Regarding Claim 4:
Otsuka teaches apparatus of claim 1, wherein the thin, rigid substrate comprises a proximal end with a flat surface (the proximal end of Fig. 2 (3) is a flat surface) and a distal end with at least one sharp edge (Fig. 2 (3)- the distal edge around probe (3)).

Regarding Claim 8:
Otsuka teaches apparatus of claim 1, wherein the thin, rigid substrate comprises microchannels to direct fluid flow (para 45).

Regarding Claim 15:
Otsuka teaches the apparatus of claim 4, wherein the vibration generator is fixed to the proximal end of the thin, rigid substrate to form a combined body (Fig. 2). 

Regarding Claim 16:
Otsuka teaches the apparatus of claim 15, wherein activation of the vibration generator causes the sharp edge of the thin, rigid substrate to vibrate (para 62). 

Regarding Claim 17:
Otsuka teaches the apparatus of claim 16, wherein the vibration frequency of the combined body is its resonant frequency (para 64).

Regarding Claim 18:
Otsuka teaches a method for producing a spray of droplets (Fig. 2 (9)), the method comprising 
(a) causing the sharp edge of the thin, rigid substrate (Fig. 1 (3) – distal edge) of claim 1 to vibrate, generating a vibrating sharp edge (para 62); and 
(b) contacting a liquid sample with the vibrating sharp edge (paras 59-61). 

Regarding Claim 19:
Otsuka teaches the method of claim 18, wherein the spray of droplets comprises an aerosol (Fig. 1 (9)). 

Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banstola, B., Szot, C. W., AP, D. K., & Murray, K. K. (2018). Piezoelectric matrix-assisted European Journal of Mass Spectrometry (Chichester, England), 25(2), 202-207 [hereinafter Banstola].

Regarding Claim 1:
Banstola teaches an apparatus for ionizing a liquid sample (abstract), the apparatus comprising: 
(a) a thin, rigid substrate (Fig. 1 (3)); and 
(b) a vibration generator (this is interpreted under 35 USC 112(f) to refer to the electromechanical transducer described in the specification. Banstola Fig. 1a demonstrates a piezoelectric transducer anticipating the limitation at issue.).

Regarding Claim 4:
Banstola teaches the apparatus of claim 1, wherein the thin, rigid substrate comprises a proximal end with a flat surface (as shown in Fig. 1 (b)) and a distal end with at least one sharp edge (Fig. 1 – needle tip). 

Regarding Claim 5:
Banstola teaches the apparatus of claim 4, wherein the sharp edge is a corner (Fig. 1- needle tip is the corner of the needle).


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2016/0203968 A1 [Otsuka II.
Regarding Claim 1:
Otsuka II teaches an apparatus for ionizing a liquid sample (para 89, Fig. 6), the apparatus comprising: 
(a) a thin, rigid substrate (Fig. 6 (662), Fig. 8A)); and 
(b) a vibration generator (this is interpreted under 35 USC 112(f) to refer to the electromechanical transducer described in the specification. Otsuka II paras 101-102 explain that oscillator (102) is an electromechanical transducer.).

Regarding Claim 10:
Otsuka II teaches the apparatus of claim 1, wherein the thin, rigid substrate comprises a glass microscope slide (para 147; (801)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of US 10,068,200 B1 [Greving].

Regarding Claim 20:
Otsuka teaches the method of claim 18, but fails to specify that the spray of droplets comprises an emulsion.
Greving teaches performing mass spectrometry of samples including emulsions (12:37-47). It would have been obvious to one of ordinary skill in the art before the effective time of filing to mass analyze the emulsion samples of Greving in the ionization device and mass spectrometer of Otsuka. One would have been motivated to do so because Greving demonstrates that such samples can be analyzed via mass spectrometry.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka II in view of US 2006/0214101 A1 [Takahashi].

Regarding Claim 9:
Otsuka II teaches the apparatus of claim 1, wherein the thin, rigid substrate is chemically modified in order to increase hydrophobicity (para 147). However, Otsuka II fails to specify that the substrate is modified with a polymethylsiloxane (PDMS) or another silicone-based network. 
Takahashi teaches using PDMS to modify a sample substrate in order to increase its hydrophobicity (paras 342, 344). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the unspecified hydrophobic coating of Otsuka II with the PDMS of Takahashi. One would have been motivated to do so since Takahashi demonstrates that PDMS is a known hydrophobic coating for sample substrates.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka II in view of ThorLabs, “Precision Cover Glasses and Microscope Slides.” 9 April 2016. (retrieved from https://web.archive.org/web/20160409022329/https://www.thorlabs.com/newgrouppage9.cfm?objectgroup_id=9704) [hereinafter Thor].

Regarding Claim 11:
Otsuka II teaches the apparatus of claim 1, but fails to specify its glass slide comprises a top surface area of from about 24x50 mm to about 24x75 mm. 
Thor teaches glass slides with a top surface area of 24x50 mm (first page, first table). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic glass slide of Otsuka II with the 24x50 mm slide of Thor. This would have been obvious because the simple substitution of one known glass slide for another yields predictable results to one of ordinary skill in the art.

Regarding Claim 12:
Otsuka II teaches the apparatus of claim 1, but fails to specify that the glass slide comprises a thickness of from about 0.08 mm to about 0.19 mm. 
Thor teaches glass slides with a thickness of 0.170 mm (first page, first table). It would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic glass slide of Otsuka II with the 0.170 mm thick slide of Thor. This would have been obvious because the simple substitution of one known glass slide for another yields predictable results to one of ordinary skill in the art.
Response to Arguments
The Deceleration under 37 CFR 1.130(a) of 12/1/21 has overcome the rejections of record.

Conclusion
Examiner Johnston is no longer assigned to this case. All future communications should be addressed to Examiner Stoffa. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881